Citation Nr: 0002780	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  92-04 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1990 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In that decision, the RO denied a 
reopened claim for service connection for post-traumatic 
stress disorder.  That decision was appealed to the Board 
and, in March 1993 and February 1995, the Board remanded the 
claim for further development of evidence.  Subsequently, in 
July 1996, the Board denied the claim for service connection 
for post-traumatic stress disorder on the basis that the 
claim was not well-grounded.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1998, the Court issued a memorandum decision which 
reversed the Board's decision and remanded the case for 
readjudication.  The Court specifically held that the claim 
was well-grounded, and noted that the duty to assist may not 
have been satisfied.  In January 1999, the Board remanded the 
case to the RO for additional development.  The requested 
development has since been completed, and the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The preponderance of the medical evidence shows that the 
veteran does not have post-traumatic stress disorder.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
recently revised, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (1999).  The revised version provides that 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
in-service stressor; and credible evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f) (1999).  If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).

A claim for service connection for post-traumatic stress 
disorder is well grounded if a claimant has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a post-traumatic stress disorder case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
post-traumatic stress disorder disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The veteran has presented an account of a stressor in service 
and competent medical evidence showing that he has a 
diagnosis of post-traumatic stress disorder based on the 
claimed stressor.  Therefore, the Board finds that the claim 
for service connection for post-traumatic stress disorder is 
well-grounded.  The Board also finds that all relevant 
evidence necessary for resolution of the issue has been 
obtained.  The veteran's medical treatment records have been 
obtained, and he has been afforded a disability evaluation 
examination.  He has also been afforded a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

The Board notes that during the personal hearing the veteran 
presented his own opinion that he had post-traumatic stress 
disorder.  Significantly, however, the Court has held that 
lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), in which 
the Court held that a veteran does not meet his burden of 
presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions.  

The medical evidence which is in favor of the claim includes 
the report of a psychiatric examination conducted by the VA 
in August 1993 which reflects a diagnosis of post-traumatic 
stress disorder.  A letter dated in April 1996 from Tucker 
Childs, MS, LMHC, of the Orlando Health Care Group shows that 
he concluded that the veteran had chronic symptoms of 
depression and mild symptoms of post-traumatic stress 
disorder secondary to his involvement in the Vietnam war.  A 
VA psychology treatment record dated in November 1998 
includes diagnoses of (1) depressive disorder, not otherwise 
specified, and (2) history of post-traumatic stress disorder.  
Finally, a VA treatment record dated in June 1999 shows that 
an RN recorded diagnoses of major depressive disorder and 
post-traumatic stress disorder.  

Many other records, however, reflect that the veteran does 
not have post-traumatic stress disorder.  A VA hospital 
discharge summary dated in January 1989 shows that the 
veteran was admitted with a history of depression and family 
problems.  There were no references to the veteran's military 
service.  The diagnosis was adjustment disorder with 
depressed mood.  

A VA medical treatment record dated in May 1990 shows that 
the only diagnosis was major depression with suicidal 
ideation.  A VA hospital discharge summary dated later in May 
1990 shows that the only diagnosis was major affective 
disorder.  Again, the record contained no references to the 
veteran's period of service.  

A VA hospital discharge summary dated in June 1991 shows that 
the veteran was admitted for treatment of symptoms of 
depression.  The diagnoses were dysthymic disorder and 
alcohol abuse, sporadic.  There were no references to the 
veteran's period of service.  A VA hospital discharge summary 
dated in December 1991 shows that the only diagnosis was 
major depression, recurrent, moderate, with psychotic 
features.  

A VA medical certificate dated in December 1992 shows that 
the veteran reported that he was not sleeping well and had a 
poor appetite.  His affect was flat and he appeared sad.  He 
talked about his house burning down.  The diagnosis was major 
depression with suicidal ideation.  

A VA hospital discharge summary dated in January 1993 shows 
that the diagnosis was major depression, moderate at this 
time.  A hospital summary from the West Lake Hospital dated 
in August 1993 shows that the veteran was diagnosed as having 
major depression with suicidal ideation, recurrent type.  A 
VA outpatient medical record dated in June 1994 reflects a 
diagnosis of major affective disorder, depressed.  

A hospital discharge summary from the South Seminole 
Psychiatric Services dated in June 1994 includes diagnoses of 
major depression, recurrent type.  A hospital record from 
South Seminole Psychiatric Services dated in December 1994 
reflects a diagnosis of major depression, recurrent type, 
with suicidal ideation.  A hospital summary from the South 
Seminole Psychiatric Services dated in March 1995 shows that 
the only diagnosis was psychotic disorder not otherwise 
specified.  A hospital summary from the South Seminole 
Hospital dated in April 1995 reflects diagnoses of major 
depression, recurrent, with psychotic features, and mixed 
personality disorder. 

The report of a psychiatric examination conducted by two VA 
examiners in June 1995 shows that the veteran's chief 
complaint was of having recurring depression.  He had a 
history of several psychiatric hospitalizations and had 
received various psychiatric diagnoses primarily related to a 
major depressive disorder.  He had some difficulty in 
verbalizing his complaints in detail.  He stated that his 
current complaints were difficulty with his sleep pattern 
manifested by oversleeping, changes in appetite which 
fluctuated from loss of appetite to increased appetite, and 
an inability to enjoy sexual relationships.  He also said 
that he had panic attacks every three to four months.  He 
said that these attacks were triggered by feeling depressed.  
He also complained of having difficulty relating to people, 
feeling easily frustrated, and being unable to cope.  
However, he stated that he had been able to function at a 
reasonable level in his job as a park technician for the last 
several years.  Upon questioning, he admitted drinking 
alcoholic beverages for many years, although without major 
intoxications or withdrawal reactions.  He said that he had 
about two double shots (in other words, four drinks) per day.  
He gave a history of being a cook in Vietnam and of being 
only indirectly exposed to combat.  He said that prior to 
entering service he had symptoms of anxiety and depression, 
but did not require any psychiatric treatment.  On mental 
status examination, the veteran was casually, but 
appropriately dressed.  There was no abnormal behavior 
displayed during the interview.  His sensorium was clear and 
he appeared to be cognitively intact.  He showed no evidence 
of a thought disorder.  He stated that he heard voices at 
night, but this appeared to be a sleep related perceptual 
phenomenon.  He did not display any true delusional thinking.  
His mood was euthymic.  His affect was generally appropriate 
and had a full range.  His insight and judgment were 
adequate.  The diagnoses were (1) alcohol abuse and (2) 
alcohol induced mood disorder with depressive features.  The 
examiners specifically stated that:

This veteran does not have any symptoms 
or signs and the history is incompatible 
with the diagnosis of PTSD.  In our 
opinion, alcohol, which apparently has 
been overlooked during previous 
evaluations, plays a major if not the 
major role in his psychopathology at this 
time.

A memorandum from the VA Medical center dated in January 1999 
shows that the examiners who conducted the foregoing 
psychiatric examination are both psychiatrists, and that they 
reviewed the veteran's claims file prior to the examination.

The report of a psychiatric evaluation and treatment plan 
prepared in December 1995 at the South Seminole Hospital 
shows that the veteran's chief complaint was that of having 
depression.  He stated that it was brought on when his 
stepson got drunk and pressured his wife to buy him beer.  
The veteran had an argument with his wife because he believed 
that it was stupid to buy beer for an alcoholic.  He also 
said that he owed $6000 for child support, and that his son 
had signed up for the Army.  Following mental status 
examination, the diagnoses were major depression, recurrent 
type, moderately severe; and personality disorder.  A record 
from the Seminole Hospital dated in March 1996 reflects a 
diagnosis of major depression with recurrent psychosis.  

A record from the Social Security Administration dated in 
July 1996 shows that the veteran was found to be disabled due 
to major depression and hypertension.  There was no mention 
of post-traumatic stress disorder.  

A VA mental health clinic record dated in December 1996 
includes diagnoses of dysthymic disorder and generalized 
anxiety disorder.  Other treatment records contain similar 
information.

The Board finds that the evidence which weighs against the 
claim is more credible than the evidence which supports the 
claim.  In this regard, the Board notes that there are far 
more medical records which contain diagnoses of disorders 
other than post-traumatic stress disorder.  Also, some of the 
diagnoses of post-traumatic stress disorder were rendered by 
health care providers other than psychiatrists, such as a 
nurse.  Such opinions have relatively less probative value 
than an opinion by a psychiatrist.  See Black v. Brown, 10 
Vet. App. 279 (1997).  

Furthermore, the diagnoses of disorders other than post-
traumatic stress disorder which are contained in the hospital 
discharge summaries are based on extended periods of 
observation, rather than on a relatively brief interview such 
as the one conducted by the VA examiner in August 1993 in 
which the examiner diagnosed post-traumatic stress disorder.  
Thus, the preponderance of the evidence shows that the 
veteran does not have post-traumatic stress disorder.  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.  In 
light of the conclusion that the veteran does not have post-
traumatic stress disorder, no discussion of the veteran's 
claimed stressors is required.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

